Citation Nr: 1236240	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a kidney disability, claimed as secondary to Scheuermann's disease with secondary herniated nucleus pulposus (HNP). 

2.  Entitlement to service connection for a urinary tract disability, claimed as secondary to Scheuermann's disease with secondary HNP.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kristina Vasold, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to May 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2007 (for kidney and urinary tract disabilities) and April 2010 (TDIU) by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  Videoconference hearings were held before the undersigned in November 2010 (when the appellant appeared pro se) and in September 2011 (when he was accompanied by his present attorney); transcripts of the hearings are associated with the claims file.  These matters were before the Board in February 2011 and March 2012 when they were remanded for additional development.  

As noted in the March 2012 remand, a new claim of service connection for a cognitive disorder was raised at the September 2011 videoconference hearing and it was remanded for development and adjudiction.  After the Veteran was provided VCAA-mandated notice and afforded a VA examination, an August 2012 rating decision denied the claim.  To date, a notice of disagreement in connection with the August 2012 rating decision has not been received by VA; and this matter is not before the Board.  


FINDINGS OF FACT

1.  The Veteran's medullary sponge kidney is a developmental anomaly; superimposed pathology was not manifested in service; renal calculi were not manifested in service or in the first postservice year, and are not shown to be related to his service or to have been caused or aggravated by his service-connected Scheuermann's disease with secondary HNP, including as due to medication prescribed for such disease.  
2.  A chronic urinary tract disability was not manifested in service, and the Veteran's current urinary tract disability is not shown to be related to his service or to have been caused or aggravated by his service-connected Scheuermann's disease with secondary HNP, including medication prescribed for such disease.  

3.  The Veteran's only service-connected disability, Scheuermann's disease with secondary HNP, rated 40 percent, is not shown to alone be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for a kidney disability, including as secondary to Scheuermann's disease with secondary HNP, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Service connection for a urinary tract disability, including as secondary to Scheuermann's disease with secondary HNP, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  The schedular criteria for TDIU are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A November 2006 letter explained the evidence necessary to substantiate the claim for bladder incontinence, a subsequent November 2006 letter explained the evidence necessary to substantiate the claim for urinary tract infection, and a November 2009 letter explained the evidence necessary to substantiate the claim for TDIU.  These letters also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing in connection with his claims and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file and pertinent postservice treatment records have been secured.  A June 2004 letter from the Social Security Administration (SSA) shows that the Veteran was awarded SSA disability benefits.  VA attempted to secure the medical records underlying the SSA determination; however, SSA advised that they were destroyed and are unavailable.  VA then requested authorization from the Veteran to secure the underlying medical records from the providers themselves; however, in an April 2012 statement, the Veteran reported that he is "not sure these doctors are still in practice or where."  He was afforded VA examinations in March 2007, July 2009 (with addendum in March 2010), March 2011, and July 2012.  The Board finds that the examinations cumulatively are adequate for rating purposes, as the examiners were familiar with the history of the disabilities and conducted thorough examinations, noting all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the February 2011 and March 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any additional evidence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases (including calculi of the kidney or bladder) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for calculi of the kidney or bladder).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case.  It was added to implement the decision of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the holding in that case has been binding on VA from the time of issuance in 1995.

The Veteran has a diagnosis of medullary sponge kidney which is a developmental abnormality (January 2005 VA treatment report).  A developmental abnormality is not of itself a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has expressly asserted a secondary service connection claim, i.e., that his kidney and urinary tract disabilities are caused or aggravated by his service-connected medication prescribed to treat his service-connected Scheuermann's disease with secondary HNP.  However, the Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Hence, the Board will also address a direct service connection theory of entitlement.  

In his October 2006 claim of service connection for bladder incontinence, the Veteran asserted that such disability has resulted from his lumbosacral spine condition.  Similarly, in his November 2006 claim of service connection for urinary tract infection, he asserted that he has had several kidney and urinary tract infections due to "the saturation of Extra Strenght Tylenol (acetaminophen) and narcotic pain medication."  

The Veteran's STRs are silent for complaints of, or treatment for, kidney or urinary tract disability.  There is likewise no evidence of calculi (stones) of the kidney or bladder in the first year following his discharge from active duty.  

The initial postservice evidence of calculi/stones is in a January 1984 VA examination report which notes X-ray findings of "calcifications overlying both kidneys" and an impression of bilateral renal calcifications.  A June 2004 VA treatment report notes that the findings of multiple renal calcifications on spine X-ray appear to be compatible with sponge kidney.  It is also noted that the Veteran had lithotripsy for 2 renal stone 6-7 years ago [i.e., in 1997/1998].  A January 2005 renal clinic report notes a finding of medullary sponge kidney which the Veteran was told is a "relatively common and benign disorder thought to be a developmental abnormality that is characterized by malformation of the terminal collecting ducts."  It was also explained to the Veteran that "[p]eople with this disease are more predisposed to kidney stones and can have serious outcomes with UTIs [urinary tract infections]."

Private treatment records show that the Veteran sought private emergency room treatment for urinary retention in October 2006.  He reported a history of kidney stones, urinary tract infection and medullary spone kidney.  Subsequent VA and private records show continued treatment for kidney and urinary tract complaints.

A March 2007 VA examination report notes that the Veteran reported a history of increasing urinary tract infections over the last year.  He also reported that he had suffered from bladder stones since 1984 "because of an increased use of Acetaminophen."  The diagnosis was history of medullary sponge kidney, no evidence of recurrent nephrolithiasis, and no clinical evidence of lower sacral entrapment resulting in neurogenic origin of incontinence.  The examiner opined that it "is not as likley as not that there is any bladder dysfunction secondary to the low back.  Therefor the urinary tract infection is not secondary to neurogenic bladder and it is also not as likely not secondary to medications either."  
At the November 2010 videoconference hearing, the Veteran testified that a VA physician had related his kidney disability to medication prescribed for his back disability.  

A March 2011 VA genitourinary examination report shows diagnoses of (1) medullary sponge kidney, congenital, with stable mild renal insufficiency over multiple years manifested by serum creatinines, and with associated infrequent acute urinary tract infections and (2) nephrolithiasis requiring lithotripsy in 1996 with a history of subsequent infrequent spontaneous passage of small stones, that is a condition noted in 60 percent of medullary sponge kidney patients.  Based on examination of the Veteran and review of his pertinent medical history (both as reported by the Veteran and as shown in his claims file), the examiner responded to the questions of whether the Veteran's medullary sponge kidney was chronically worsened in severity due to the pain medications he has taken for his service-connected Scheuermann's disease.  The examiner explained:  

The veteran has several reasons for the development of renal insufficiency including his congenital condition of medullary sponge kidney as well nephrolithiasis, although, for renal calculi to impact renal function it would require uretral obstruction with hydronephrosis, which has never been documented in this veteran.  In addition, he has history of hypertension and adult onset diabetes which over time can also impact renal function and are not secondary to his medullary sponge kidney, nephrolithiasis, intercurrent UTIs, or analgesic use.  His urinary tract infections appear to be infrequent, acute, and responsive to prn [as needed] antibiotics without any history of perinephric abscess or chronic pyelonephritis.  Although, there is a condition referred to as analgesic nephropathy, where pain medication can be injurious to renal function, this is almost exclusively secondary to the use of nonsteroidal anti-inflammatories such as Ibuprofen or Naprosyn and not to narcotics and muscle relaxants, which have been the medications that this veteran has used for his back over time.  In addition, it is very clear that his chronic back problem, referred to as Scheuermann's disease, in and of itself, has no correlation directly with the development of medullary sponge kidney, renal calculi, or renal insufficiency.  Given the stability over the years of his serum creatinine and egfr [estimated glomerular filtration rate], and given the absence of chronic use of nonsteroidal anti-inflammatories for back pain, this examiner finds that it is less likely than not that his medullary sponge kidney illness nor overall general renal function was aggravated by pain medication use for his back condition.  

The examiner also responded regarding whether the Veteran developed a chronic kidney stone disability a result of the pain medication use and, if so, whether he has a urinary tract disability secondary to the kidney stone disability.  The examiner explained:  

Given the fact that the only time his renal stone condition required intervention for ureteral obstruction was during his successful lithotripsy event in 1996 in Seattle.  Despite a typical history with medullary sponge kidney disease of recurrent infrequent spontaneous passage of nonobstructive small renal stones attributed to this condition that require no treatments with medications or surgery, this is not considered a chronic kidney stone disability, as is occasionally seen with the unrelated conditions of large staghorn calculi or recurring obstructive nephropathy requiring surgical ureteral diversions or nephrostomies.  Nor is it known in medical literature that the medications he has used for his medical conditions would have caused his kidney stone condition.  It is well known that nephrolithiasis is documented to be associated directly with medullary sponge kidney in 60% of cases.  Therefore this examiner finds that it is less likely than not that his kidney stone condition is superimposed as a result of his pain medication.  Of all of his medications, the only one known to have any impact on renal stone formation is a beneficial impact, as it is well established that for calcium stones the hydrochlorthiazide that he is taking for his high blood pressure reduces urinary calcium excretion, and is used to reduce future stone events.  

The evidence shows that the Veteran has kidney and urinary tract disabilites.  The record, including on March 2011 VA examination, shows he has congenital medullary sponge kidney with mild renal insufficiency and infrequent urinary tract infection with spontaneous passage of small stones.  

The Veteran's bilateral medullary sponge kidney has been identified as a developmental anomaly (without any manifestation in service of superimposed pathology); of itself it is not a compensable disability.  See 38 C.F.R. § 3.303(c).

The Veteran's STRs are silent for kidney or urinary tract disability.  It is not shown or suggested by the record, or alleged, that such disability is somehow directly related to the Veteran's active service.  In addition, there is no evidence that kidney or bladder calculi were manifested in the first year following his discharge from active duty.  Consequently, service connection for a kidney and urinary tract disabilities on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Notably, the Veteran does not allege, and the record does not show, that he has suffered from acquired kidney and/or urinary tract disability continuously since service.  See 38 C.F.R. § 3.303(b); Savage, supra.  

Instead, the instant claim is strictly one based on a secondary service connection theory of entitlement.  The Veteran contends that his kidney and urinary tract disabilities are secondary to his service-connected Scheuermann's disease with secondary HNP.  As was noted above, three requirements must be met to substantiate a secondary service connection claim.  Of these, it is shown that he has a diagnoses of kidney and urinary tract disabilities (spontaneous passage of small stones and infrequent acute urinary tract infections), the disabilies for which service connection is sought, and has established service connection for Scheuermann's disease with secondary HNP.  What he must still show to substantiate his claims is that the service-connected Scheuermann's disease with secondary HNP, including medication prescribed to treat this disability, caused or aggravated his kidney and urinary tract disabilites. 

The only competent (medical) evidence that directly addressed the matter of a nexus between the claimed disabilities and the Veteran's already service connected disabilities is the opinion of the March 2011 VA examiner who explained the etiological factors for the development of renal insufficiency and stones, and opined that "it is less likely than not that his medullary sponge kidney illness nor overall general renal function was aggravated by pain medication use for his back condition."  The examiner explained that the Veteran's serum creatinine and egfr had been stable over the years and he had not chronically used nonsteroidal anti-inflammatories for back pain.  The examiner also opined that "it is less likely than not that [the Veteran's] kidney stone condition is superimposed as a result of his pain medication" and explained that the Veteran had a typical history for someone with medullary sponge kidney disease (of "recurrent infrequent spontaneous passage of nonobstructive small renal stones attributed to this condition that require no treatments with medications or surgery").  Furthermore, the examiner indicated that a review of medical literature did not identify the medications used by the Veteran for his service-connected medical conditions would be etiological factors for the development of his renal disability.  Rather, of the Veteran's prescribed medications, the only one known to have any impact on renal stone formation had a beneficial impact.  [Notably, that medication is prescribed for the Veteran's high blood pressure, not his service-connected Scheuermann's disease with secondary HNP.]  The examiner reviewed the Veteran's medical records, obtained a medical history, and examined the Veteran.  He explained the rationale for his opinions, citing to factual data, and invoking medical literature).  The Board therefore finds the opinion highly probative evidence in the matters at hand, adequate for adjudicative purposes. 

In support of his claim, the Veteran has submitted information he obtained from internet research regarding medullary sponge kidney, toxicity of acetaminophen, and kidney damage due to overexposure to mixtures of medications (analgesic nephropathy).  The Court has held that a medical article or treatise can provide support to a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Here, the internet research medical evidence submitted by the Veteran is general in nature, does not specifically discuss his kidney and urinary tract disorders, and is not accompanied by a medical opinion by a medical professional which endorses the theories proposed in those articles as applying in the instant case.  Therefore, the Board finds that the internet articles submitted have no significant probative value in the matter at hand.

There is no competent (medical opinion) evidence supporting the Veteran's contention that his kidney and urinary tract disabilities are related to his service-connected Scheuermann's disease with secondary HNP.  At the November 2010 videoconference hearing the Veteran testified that "through the VA" there was an opinion relating his kidney and bladder conditions to medication prescribed for his back disability.  However, a close review of his VA treatment records found no such opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that a layperson's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical (and competent) evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The only support for the Veteran's proposed theory of entitlement is in his own statements that there is such a relationship.  While he is competent to describe observable symptoms such as having kidney and urinary problems (See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994)), he is not competent to offer an opinion relating his current kidney and urinary tract disabilities to his service-connected Scheuermann's disease with secondary HNP as the issue involves a highly complex medical question regarding the development of insidious genitourinary pathology.  See Jandreau v. Nicholson, 492 F, 3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the Board finds the preponderance of the evidence is against a finding that the Veteran's current kidney or urinary tract disabilities are caused or aggravated by his service-connected Scheuermann's disease with secondary HNP.  As a preponderance of the evidence is against his claims, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for kidney and urinary tract disabilities must be denied.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) .

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that the Board may not assign an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1) in the first instance because 38 C.F.R. § 3.321(b)(1) establishes a specific procedure requiring all claims under that provision to be referred to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for initial decision.  However, the Court held that the Board may be required to consider the applicability of 38 C.F.R. § 3.321(b)(1) when the issue has been raised before the Board.

The Veteran's sole service-connected disability, Scheuermann's disease with secondary HNP is rated 40 percent; accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

Hence, the Board will now consider whether the Veteran is entitled to referral for consideration for extraschedular rating under 38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU rating because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Board finds that the evidence fails to show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration.  First, the record does not show frequent periods of hospitalizations or any inpatient treatment for his service-connected Scheuermann's disease with secondary HNP (the Veteran specifically denied hospitalization for his service-connected disability on his November 2009 TDIU application).  Second, the evidence does not support a finding that the Veteran is demonstrably unable to obtain or maintain employment due to his service-connected disabilities, alone.  The Board has carefully considered the statements from the Veteran's VA physician, D. Richlie, M.D.  Notably, the June 2004 statement is dated prior to his November 2009 date of claim and states that he should be "disabled from working in his current position for at least 6 months," thus, until December 2004.  In the August 2011 Lumbar Spine Residual Functional Capacity Questionnaire, Dr. Richlie responded that the Veteran's back pain limits his walking, sitting, standing, lifting and movement and would likely result in his absence from work for more than 4 days per month and frequently interfere with his attention and concentration.  However, neither statement from Dr. Richlie states that the Veteran is unemployable in all types of work as a result of his service-connected Scheuermann's disease with secondary HNP.  

Notably, the Veteran underwent a VA spine and peripheral nerves examination in July 2009 and VA secured an addendum opinion from the spine examiner in March 2010 addressing whether he is unemployable as a result of his service-connected Scheuermann's disease with secondary HNP.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).  The examiner noted that the Veteran had provided different reports as to the length of time he was able to sit to the two examiners and opined that the Veteran can perform at least sedentary work with frequent position changes.  The examiner explained that the Veteran "can sit between 30 and 90 minutes and then needs to stretch or walk.  He can write, type, and use tools without difficulty and has no impairment in communication skills."  

The Veteran has provided conflicting statements as to his periods of unemployment, if any.  The June 2004 SSA decision, his November 2009 claim for TDIU (VA Form 21-8940), and his September 2011 videoconference hearing testimony show that he has reported his last full-time employment as being in 2003 or 2004.  A March 2011 VA examination report notes that he initially reported retiring from his last job in 1995 to take Social Security disability; however, upon review of the claims file, the examiner noted inconsistencies in the reported employment history and contacted the Veteran for clarification.  The Veteran confirmed "that the subsequent jobs were accurately described as best he can remember, with his last gainful employment perhaps in 2005."  However, a July 2012 VA mental disorders examination report shows that he reported working as a graphic artist for 16 years and then having another graphic arts job.  After quitting this job because of arguments over his numerous medical appointments, "he and his children then started their own business of a wind-farm for energy in southern Colorado.  The children do most of the hard labor while he looks after finances, supplies and deals with vendors."  The examiner noted that the Veteran is "self-employed, keeps the financial records, orders supplies and deals with vendors.  These all require good cognitive functioning."  No psychiatric or cognitive difficulties were noted on examination.  In light of the contradictory statements by the Veteran to different providers, the Board finds his accounts of unemployability to be self-serving, inconsistent, and not credible.  Therefore, the Veteran's statements have no probative value in establishing that he is unable to secure and maintain gainful employment as a result of his service-conncted Scheuermann's disease with secondary HNP.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Furthermore, it is noted that the Veteran argues that, as SSA has determined that he is "totally disabled," VA should resolve reasonable doubt in his favor and award TDIU.  See statements and attachments received in April 2012 and August 2012.  However, a  review of the SSA decision shows that the Veteran was not found totally disabled due to his service-connected Scheuermann's disease with secondary HNP.  In pertinent part, the decision notes that the Veteran's "impairments do not result in the requisite loss of function, as these impairments have not resulted in an inability to engage in effective ambulation.  Thus, a finding of disability cannot be made based solely upon medical considerations alone."  Rather, the Veteran's award of SSA disability included consideration of "his concentration and memory problems" which limited him to "unskilled work activity requiring remembering and carryoing out only short and simple job instructions."  As noted above, the July 2012 VA mental disorders examination found the Veteran has no psychiatric or cognitive difficulties.  Regardless, such disability is not service connected, and may not be considered in determining entitlement to a TDIU rating.   

The competent (medical) evidence of record does not reflect that the Veteran's service-connected Scheuermann's disease with secondary HNP, alone, prevents him from participating in all forms of regular substantially gainful employment.  The March 2010 addendum to the July 2009 VA examination includes the opinion that the Veteran can perform at least sedentary work and the July 2012 VA mental disorders examination reflects that the Veteran is self-employed, and capable of sedentary employment that allows for movement as needed..  There is no medical opinion to the contrary.  The Board acknowledges that the Veteran was granted disability benefits by SSA.  Although generally VA is not bound by that determination, see Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Board has carefully considered the SSA determination to the effect that the Veteran is unemployable due to his disabilities.  However, the SSA determination found that the Veteran cannot work based on consideration of both service-connected and non-service-connected (concentration and memory problems) disabilities.

For the reasons noted above, the evidence does not support a finding that the Veteran is unemployable because of his service-connected disabilities, alone, and that referral for consideration of an extraschedular TDIU rating is not warranted.  Accordingly, the preponderance of the evidence is against his claim for TDIU.


ORDER

Service connection for a kidney disability, claimed as secondary to Scheuermann's disease with secondary HNP, is denied.

Service connection for a urinary tract disability, claimed as secondary to Scheuermann's disease with secondary HNP, is denied.

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


